IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41132
                          Conference Calendar



GASPAR GARCIA,

                                           Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-542
                        - - - - - - - - - -
                           April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Gaspar Garcia, federal prisoner # 64529-079, appeals from

the district court’s judgment dismissing his application for a

writ of habeas corpus brought pursuant to 28 U.S.C. § 2241.

Because Garcia’s application challenged the validity of his

sentence, his challenge should be brought only under 28 U.S.C.

§ 2255, unless he made a showing that 28 U.S.C. § 2255 provided

an inadequate and ineffective remedy.     See Cox v. Warden, Fed.

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).     Garcia

fails to make this necessary showing with his argument that,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41132
                                -2-

because Apprendi v. New Jersey, 530 U.S. 466 (2000), was rendered

after he had filed his 28 U.S.C. § 2255 motion, and because the

stringent requirements for filing successive 28 U.S.C. § 2255

motions would prevent him from raising a challenge to his

sentence based on Apprendi in a second 28 U.S.C. § 2255 motion,

it is in effect an inadequate remedy.     This argument is without

merit.   The Apprendi decision is limited to facts that increase a

defendant’s sentence beyond the statutory maximum.     Id., 120 S.

Ct. at 2362-63.   Because Garcia pleaded guilty to conspiracy to

possess with intent to distribute in excess of 1000 kilograms of

marijuana, the maximum sentence was life in prison.    21 U.S.C.

§ 841(b)(1)(A).   His sentence of 151 months is below the

statutory maximum.   Apprendi does not apply.

     The district court’s dismissal of his 28 U.S.C. § 2241

application is AFFIRMED.